Case: 12-7045    Document: 43     Page: 1   Filed: 11/07/2012




                                                                L



          NOTE: This order is nonprecedential.


   Wntteb ~tate1l Qtourt of §ppeaI1l
       for tbe jfeberaI Qttrcutt

                  LEO O. ROBINSON,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7045


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1854, Judge John J.
Farley, III.              .


                      ON MOTION


                       ORDER

    The Secretary of Veterans Affairs moves without op-
position for leave to file the joint appendix out of time.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7045      Document: 43   Page: 2   Filed: 11/07/2012




LEO ROBINSON v. SHINSEKI                                 2


       The motion is granted.

                                   FOR THE COURT



                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21